DETAILED ACTION
	For this Office action, Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, upon which Claims 1-20 are dependent, recites “a natural environment likely to contain impurities”; however, this limitation is considered indefinite because the claim language is unclear on whether the natural environment is required to have impurities to read on the claim or not.  Applicant is urged to address this issue in the response to this office action, wherein amending the claim to explicitly recite that the natural environment comprises impurities will overcome these grounds of rejection.  For purposes of this examination, the examiner will assume impurities are present in the natural environment.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for estimating an evolution over time of a pressure loss caused by clogging of a rotary filter by impurities based on a plurality of types of data.  This is considered an abstract idea because the method only provides a calculation of estimated pressure loss over time without providing further practical utility, such as a change in operation of the rotary filter. This judicial exception is not integrated into a practical application because the 
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lekscha et al. (herein referred to as “Lekscha”, US Pat Pub. 2013/0118991; found in IDS filed 05/28/2020).
	Regarding instant Claim 1, Lekscha discloses a method for managing a facility for pumping water originating from a natural environment likely to contain impurities (Abstract; Paragraph [0004]; filtration of mining liquid with impurities such as rock particles), the facility being intended to make use of at least one rotary filter to purify the pumped water while at least some of the impurities are at least partially clogging the rotary filter (Abstract; Figure 10; Paragraph [0095]; rotary drum filter that forms a filter cake during treatment of liquid), wherein the method comprises an estimation of an evolution over time of a pressure loss caused by the clogging of the rotary filter by impurities (Paragraph [0103]; pressure in the vacuum/drum/rotary filter is detected 
	Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  Lekscha further discloses wherein the evolution over time of the pressure loss is a function of at least one clogging level of the filter at a current moment and of the time derivative of the clogging level (Paragraph [0068]; moisture content/density of medium is monitored as a function of time using a derivative function), and wherein the method comprises a step of solving at least one differential equation associated with this clogging level and making use of said data relating to the natural environment (Paragraph [0068]; equations used to determine density profile with time).  
	  Regarding instant Claim 14, Claim 1, upon which Claim 14 is dependent, has been rejected above.  Lekscha further discloses wherein the dimensions of the filter are chosen as a function of the requirements of the facility in terms of the flow rate of drawn-in water, and in anticipation of clogging of the filter by impurities from the natural environment (Abstract; Figure 10; Paragraph [0064]; Paragraph [0104]; dimensions of rotary drum filter and control of rotational speed would require predetermined dimensions of drum filter).  
	Regarding instant Claim 15, Claim 1, upon which Claim 15 is dependent, has been rejected above.  Lekscha further discloses wherein the rotary filter is rotated at a variable speed as a function of an estimated anticipated pressure loss, given by the calculation of said evolution over time of the pressure loss, for a filter of given properties and dimensions (Figure 10; Paragraph [0064]; Paragraph [0103]; Paragraph [0104]; adjustable rotation speed for vacuum/rotary filter based on sensed/detected/calculated pressure through said filter).
	Regarding instant Claim 16, Claim 1, upon which Claim 16 is dependent, has been rejected above.  Lekscha further discloses wherein the flow rate of water drawn in downstream of the filter, for the requirements of the pumping facility, is estimated in advance from the calculation of said evolution over time of the pressure loss, for a filter of given properties and dimensions (Paragraph [0068]; Paragraph [0103]; time calculations and pressure monitoring provide an estimated model of flow through the rotary filter).  
	Regarding instant Claim 17, Claim 1, upon which Claim 17 is dependent, has been rejected above.  Lekscha further discloses a processing circuit configured for implementing the method according to claim 1 (Figure 9; Paragraph [0104]; computing unit 19 controls operation of system).
	Regarding instant Claim 18, Claim 1, upon which Claim 18 is dependent, has been rejected above.  Lekscha further discloses a non-transitory computer-readable medium storing instructions of a computer program, said instructions causing the implementation of the method according to claim 1, wherein the instructions are executed by a processor (Figure 9; Paragraph [0104]; computing unit 19).  
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoefken et al. (US Pat Pub. 2015/0290564) and Davis et al. (US Pat Pub. 2009/0020483).  Both references disclose rotary filters that provide evidence of the routine elements in the aspects of practical application in the instant claims (Hoefken, Figure 1; Paragraph [0001]; Davis, Figure 5; Paragraph [0046]).  Both references further provide the use of nozzles as recited in instant Claim 9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        03/24/2022